OPINION DENYING A REHEARING.
Filed January 6, 1917.
In a petition for a rehearing the plaintiffs reargue the contentions made at the first hearing, and further direct attention to the minutes of a meeting held June 20, showing there were thirty-three votes in favor of locating a schoolhouse one mile and a half south of the present school site; and it is insisted that thirty-three votes constituted a majority of the *412sixty-four legal votes in the district. It makes no difference how many votes the proposition for other schoolhouses received at the June meeting, because it was not a legal meeting. A petition signed by twelve voters was presenLed to two members of the board asking for a special meeting June 20, but neither they nor the board made any order calling the meeting. The clerk of the board posted a notice of the meeting, but he' was without authority to do so unless directed by the board. As said in the opinion, the granting or refusal of the petition for a special meeting was within the discretion of the board. The petition for a rehearing is denied.